                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                              4:18CR3139

     vs.
                                                                ORDER
ROMAN SAQUICHE-SIFUENTES,

                     Defendant.


      Defendant has moved to continue the trial, (Filing No. 23), because
Defendant and defense counsel need additional time to fully review the plea
documents in Spanish. The motion to continue is unopposed. Based on the
showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Defendant’s motion to continue, (Filing No. 23), is granted.

      2)       Trial of this case is set to commence before the Honorable John M.
               Gerrard, United States District Judge, in Courtroom 1, United States
               Courthouse, Lincoln, Nebraska, at 9:00 a.m. on December 17, 2018,
               or as soon thereafter as the case may be called, for a duration of two
               (2) trial days. Jury selection will be held at commencement of trial.

      4)       The ends of justice served by granting the motion to continue
               outweigh the interests of the public and the defendant in a speedy
               trial, and the additional time arising as a result of the granting of the
               motion, the time between today’s date and December 17, 2018 shall
               be deemed excludable time in any computation of time under the
               requirements of the Speedy Trial Act, because although counsel
               have been duly diligent, additional time is needed to adequately
               prepare this case for trial and failing to grant additional time might
               result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
               Failing to timely object to this order as provided under this court’s
     local rules will be deemed a waiver of any right to later claim the time
     should not have been excluded under the Speedy Trial Act.

November 17, 2018.
                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge




                                 2
